DETAILED ACTION
Status of the Application
	Claims 1-3, 8, 11-25 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claim 2 and addition of claims 20-25 as submitted in a communication filed on 10/21/2021 is acknowledged. 
New claims 20-25 are directed to the elected invention. Claims 8, 11-13 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-3 and 14-25 are at issue and are being examined herein.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
Claims 1-3, 16-19 remain rejected and new claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. This rejection as it relates to new claims 20-21 is necessitated by amendment.  Claims 1-3, 16-19 recite in part a protein with creatinine deiminase activity that consists of SEQ ID NO: 4, wherein the protein is bound to Mn2+.  New claims 20-21 require the protein that consists of SEQ ID NO: 4 to have an epitope tag at the N- or C-terminus of the protein.  Since an epitope is simply an oligopeptide that can elicit an antibody, in the absence of evidence to the contrary, the N-terminus of the polypeptide of SEQ ID NO: 4 or the C-terminus of the polypeptide of SEQ ID NO: 4 constitute an epitope tag.  For example, the N-terminus of the polypeptide of SEQ ID NO: 4 has the oligopeptide  MMKK and the C-terminus of the polypeptide of SEQ ID NO: 4 has the oligopeptide GVKY. These two oligopeptides (MMKK and GVKY) can elicit antibodies.  As such, the polypeptide of SEQ ID NO: 4 is deemed a protein that comprises epitope tags at Tissierella creatinini that consists of SEQ ID NO: 4.  See alignment previously provided.  Since structure determines function, the protein of Wu that comprises the same amino acid sequence as the protein of SEQ ID NO: 4 would also have the same activity, which the specification has disclosed as that of a creatinine deiminase. Since the specification discloses that the polypeptide of SEQ ID NO: 4 binds to Mn2+, it follows that the protein of Wu would also bind Mn2+ when produced by Tissierella creatinini intracellularly as the cytoplasm would comprise several metal ions including Mn2+.  As such, the claims encompass subject matter which is not patent-eligible.  
This rejection has been discussed at length in the prior Office action. It is maintained and further applied to new claims 20-21 for the reasons of record and those set forth below.
Applicant reiterates the argument that that there is more to protein structure than simply the amino acid sequence.   Applicant submits that protein structure can be significantly affected by post-translational modifications and that one of skill in the art would expect that post-translational modifications are different in proteins expressed heterologously vs. naturally expressed proteins.  Therefore, it is Applicant’s opinion that while the amino acid sequence may be the same, the method of expression can result in a novel protein that is markedly different from the naturally occurring protein.  Applicant states that this can be seen in the finding that the heterologous protein of the instant application is highly pure and still less active than the naturally expressed one.  Applicant refers to Table 2 of the Gottschalk patent and points to the differences in activity between the cell raw extract and the final purified protein.  Applicant states that the protein of Example 4 of the instant application was purified using a His-tag and refers to an article by Bornhorst et al. (Methods Enzymol 326:245-254, 2000; cited in the IDS) who teach a purity of 95% for His-tag purified proteins.  Applicant states that even if an unlikely 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 20-21.  The Examiner has previously acknowledged the teachings of Bornhorst et al. and the fact that a protein can have post-translational modifications.  However, it is reiterated herein that the claims encompass proteins with and without post-translational modifications.  Claims 1-3, 16-18, 20-21 do not limit the host cell to a particular organism.  As such, these claims are clearly not limited by any type of post-translational modification that the host cell can impart on the protein of SEQ ID NO: 4.   Tissierella creatinini is a bacterial anaerobic organism as evidenced by the specification as well as the teachings of Farrow et al. (International Journal of Systematic Bacteriology 45:436-440, 1995; cited in the IDS; Abstract).  Therefore, if the protein of SEQ ID NO: 4 is heterologously made in another bacterial organism, such as E.  coli in claim 19,  it is not expected that the protein of SEQ ID NO: 4 would be structurally/functionally different from the protein of SEQ ID NO: 4 endogenously made in Tissierella creatinini.  It is reiterated herein that there is no teaching or suggestion in the specification or the prior art that indicates that the Tissierella creatinini protein of SEQ ID NO: 4 is post-translationally modified in other host cells, prokaryotic or eukaryotic.  Furthermore, there is no teaching or suggestion indicating that the endogenously produced  Tissierella creatinini protein of SEQ ID NO: 4 is endogenously post-translationally modified.  Thus, in the absence of any evidence to the contrary, the protein of SEQ ID NO: 4 naturally produced in Tissierella creatinini is no different structurally or functionally to the protein of SEQ ID NO: 4 produced recombinantly in a host cell, such as E. coli. 
the recombinantly made protein of the specification is a fusion protein that is not the same as the protein of Gottschalk et al., which consists of SEQ ID NO: 4.  The protein of Gottschalk et al. does not have a purification tag. Therefore, while the argument can be made that the addition of a His-tag to the polypeptide of SEQ ID NO: 4 can have a negative effect on its enzymatic activity, possibly due to incorrect folding, when compared to the results shown in Table 2 by Gottschalk et al., one cannot reasonably conclude that the recombinant method by which the fusion protein of Example 4 (comprises SEQ ID NO: 4 and a His-tag) was made  is evidence to show that making the polypeptide of SEQ ID NO: 4 recombinantly results in a protein that is different from the naturally occurring  protein due to post-translational modifications when the protein made recombinantly has a different amino acid sequence compared to the amino acid sequence of the naturally occurring protein, which consists of SEQ ID NO: 4.  Thus, contrary to Applicant’s assertions, the disclosure fails to provide any evidence to show that a method to recombinantly produce a protein that consists of SEQ ID NO: 4 yields a protein with post-translational modifications that are not present in the naturally occurring protein of SEQ ID NO: 4.  
With regard to the argument that new claims 20-25 require a C- or N-terminal tag, which is not found in nature, it is noted that while it is agreed that  fusion proteins that comprise the polypeptide of SEQ ID NO: 4 and specific tags such as those recited in claims 22-23, 25, are not found in nature, the protein of claims 20-21 still encompass the naturally occurring protein of SEQ ID NO: 4. Claims 20-21 require the protein that consists of SEQ ID NO: 4 to have an epitope tag at the N- or C-terminus of the protein.  Since an epitope is simply an oligopeptide that can elicit an antibody, in the absence of evidence to the contrary, the N-terminus of the polypeptide of SEQ ID NO: 4 or the C-terminus of the polypeptide of SEQ ID NO: 4 constitute an epitope tag.  For example, the N-terminus of the polypeptide of SEQ ID NO: 4 has the oligopeptide  MMKK and the C-terminus of the polypeptide of SEQ ID NO: 4 has the 
It is reiterated herein that the patentability of a product is determined by its characteristics.  In the instant case, the polypeptide of the prior art is identical to the polypeptide of the claims because it has the exact same structure, namely the amino acid sequence of SEQ ID NO: 4.  Whether the protein is naturally-occurring or made recombinantly by expression of a nucleic acid having certain structural characteristics, the protein of Wu and the protein of the claims consists of SEQ ID NO: 4.  Since structure determines function, the protein of Wu would also have the same enzymatic activity, namely creatinine deiminase activity.  As discussed in prior Office actions, while a recombinant cell comprising a nucleic acid encoding the polypeptide of SEQ ID NO: 4, wherein the recombinant cell is not a T. creatinini cell is not a naturally-occurring product, the claims are not directed to such recombinant cell but rather to a product produced by such recombinant cell, which is also found in nature, namely the polypeptide that consists of SEQ ID NO: 4.  In the instant case, the naturally occurring protein is structurally and functionally identical to the protein made by the recombinant cell as recited in the claims.  

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 2 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of Applicant’s amendment, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-3, 14, 16-19 remain rejected and new claims 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gottschalk et al. (US Patent No. 7205140 issued  by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 20-21 for the reasons of record and those set forth below.
Applicant reiterates the argument that the claims require a creatinine deiminase obtained from heterologous expression.  Applicant states that the claims recite a protein which is not a naturally occurring product.  Applicant asserts that Gottschalk et al. disclose a specific activity of 78 units/mg protein for the protein isolated from T. creatinini cells, while the specific activity of the protein of the invention is much lower, citing Example 4.  Applicant states that the heterologously produced protein recited in claim 1 is not anticipated by the teachings of Gottschalk et al.  and points out that the heterologously produced protein of the instant application is highly pure and still less active than the naturally expressed one.  Applicant refers to Table 2 of the Gottschalk patent and points to the differences in activity between the cell raw extract and the final purified protein.  Applicant states that the protein of Example 4 of the instant application was purified using a His-tag and refers to an article by Bornhorst et al. (Methods Enzymol 326:245-254, 2000; cited in the IDS) who teach a purity of 95% for His-tag purified proteins.  Applicant states that even if an unlikely purity of 100% for the protein of Gottschalk is assumed, such a small difference in purity cannot account for the massive difference in activity between the protein of Example 4 and that of Gottschalk.  Applicant submits that the difference in activity is more likely a difference in the sequence-independent structure and that heterologous expression results in a protein that is markedly different from the naturally occurring protein of Gottschalk et al.  Applicant states that new claims 20-25 require a C- or N-terminal tag which is not taught or suggested by Gottschalk et al. or Wu et al. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 20-21.  Claims 20-21 require the protein that consists of SEQ ID NO: 4 to have an epitope tag at the N- or C-terminus of the protein.  Since an epitope is simply an oligopeptide that can elicit an antibody, in the absence of evidence to the contrary, the N-
	The Examiner has previously acknowledged that the claims are product by process claims.  The Examiner has also previously acknowledged the teachings of Bornhorst et al. However, it is reiterated herein that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP § 2113. In the instant case, the polypeptide of the claims is a polypeptide that comprises at least 95% sequence identity to the polypeptide of SEQ ID NO: 4 or 100% sequence identity to the polypeptide of SEQ ID NO: 4.  As such, the claims encompass a protein that consists of SEQ ID NO: 4, which is the protein disclosed by Gottschalk et al. as evidenced by Wu et al.   
As previously indicated in prior Office actions, Gottschalk et al. teach the isolation and purification of an enzymatically active creatinine deiminase from T. creatinini cell extracts. The specification of the instant application states that the polypeptide of SEQ ID NO: 4 is a creatinine deiminase from T. creatinini and that the DNA encoding said creatinine deiminase was obtained by amplifying a piece of genomic DNA that corresponds to the DNA fragment disclosed by Gottschalk et al in EP 1325958 which is the priority document of US Patent No. 7205140 by Gottschalk et al. (Example 1 of the instant application).  While it is agreed that the amino acid sequence disclosed by Gottschalk et al. is 95% sequence identical (94.7% is deemed to be equivalent to 95% due to round off), it is noted that (i) an amino acid sequence is yet another property of a protein, and (ii) the protein of Gottschalk et al. was isolated from its original source (column 15, Example 3, lines 35-column 16, line 20). Therefore, in view of the teachings of the specification that indicate that the polypeptide of SEQ ID NO: 4 is encoded by the same gene encoding the protein disclosed by Gottschalk et al., and in view of the disclosure by Wu regarding a cytosine deiminase that consists of SEQ ID NO: 4 from T. creatinini,  one of skill in the art would have to reasonably conclude that the purified creatinine deiminase of Gottschalk et al. isolated from its natural source consists of SEQ ID NO: 4.     
With regard to argument that the protein of Gottschalk et al. is different from that of the instant application because  Gottschalk et al. disclose a specific activity of 78 units/mg protein for the protein isolated from T. creatinini cells, while the specific activity of the protein of the invention is much lower, it is reiterated herein  that the protein of Example 4 of the instant application comprises SEQ ID NO: 4 as well as a His-tag.  Thus, the recombinantly made protein of the specification is a fusion protein that is not the same as the protein of Gottschalk et al., which consists of SEQ ID NO: 4.  The protein of Gottschalk et al. does not have a purification tag. Therefore, while one could argue that the addition of a His-tag to the polypeptide of SEQ ID NO: 4 can have a negative effect on its enzymatic activity, possibly due to incorrect folding, when compared to the enzymatic activity disclosed in Table 2 of Gottschalk et al.,  one cannot reasonably conclude that the recombinant method by which the fusion protein of Example 4 (comprises SEQ ID NO: 4 and a His-tag) was made is evidence to show that making the polypeptide of SEQ ID NO: 4 recombinantly results in a protein that is different from the naturally occurring  protein due to the presence of sequence-independent structure modifications when the protein made recombinantly has a different amino acid sequence compared to the amino acid sequence of the naturally occurring protein, which consists of SEQ ID NO: 4.   Thus, contrary to Applicant’s assertions, the teachings of the specification, including Example 4,  fail to provide any evidence to show that the protein of Gottschalk et al. is structurally or functionally different from a protein consisting of SEQ ID NO: 4 made recombinantly.  Furthermore, it is reiterated herein that there is absolutely no evidence to show or suggest that a protein consisting of SEQ ID NO: 4 produced in a host cell, such as E. coli,  has sequence-independent modifications (e.g., post translational modifications) not present in the protein of Gottschalk et al.  Please note that the specification refers to the recombinant production of the polypeptide of SEQ ID absolutely no mention in the specification of post-translational modifications on the polypeptide of SEQ ID NO: 4 as a result of being expressed in a host cell that is not T. creatinini. As such, for the reasons of record and those set forth above, the claimed protein is anticipated by the teachings of Gottschalk et al. as evidenced by Wu and the teachings of the specification.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
Claim 15 remains  rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019) in view of Chou et al. (IEEE Sensors Journal 9(6):665-672, 2009).   
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that as outlined in the response to the anticipation rejection, Gottschalk et al. as evidenced by Wu et al. do not teach or suggest the currently pending claims.  Applicant states that Chou et al. do not teach the creatinine deiminase recited in the claims and do not cure the deficiencies of Gottschalk et al. as evidenced by Wu. As such, Applicant submits that the claimed subject matter is not obvious over any of the recited documents.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner has previously addressed Applicant’s arguments regarding the teachings of Gottschalk et al. and Wu.  For the reasons extensively discussed above, the teachings of Gottschalk et al. as evidenced by Wu anticipate claims 1-3, 14, 16-19, 20-21.  It is reiterated herein that it would have prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims  20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019) in view of Kimple et al. (Current Protocols in Protein Science 9.9.1-9.9.23, August 2013).   This rejection is necessitated by the addition of claims 20-24.
	The teachings of Gottschalk et al. and Wu have been discussed above and in prior Office actions.  Neither Gottschalk et al. nor Wu teach affinity tags, chromatography tags, epitope tags or fluorescent tags. Kimple et al. teach that adding affinity tags is useful for differentiating recombinant proteins expressed in prokaryotic and eukaryotic expression systems from the background of total cellular proteins as well as for detecting protein-protein interactions (Abstract; page 9.9.9).  Kimple et al. teach polyhistidine tags for protein purification (page 9.9.2, left column).  Kimple et al. teach glutathione-S-transferase (GST) as a purification tag and disclose that fusion proteins that comprise GST comprise different protease cleavage sites (thrombin, factor Xa, and PreScission) to remove GST once the fusion protein is separated by glutathione affinity chromatography (page 9.9.2, right column).  Kimple et al. teach maltose-binding protein as a purification tag and disclose that fusion proteins that comprise MBP comprise different protease cleavage sites (e.g., factor Xa, enterokinase, genenase I protease cleavage  sequences)  to remove MBP once the fusion protein is separated by affinity chromatography on cross-
	Claims 20-24 are directed in part to a protein that comprises the polypeptide of SEQ ID NO: 4 and a tag, wherein the tag is a calmodulin tag, a FLAG tag, an HA tag, a c-Myc tag, a polyglutamate (Glu-Glu) tag, a SBP tag, a BCCP tag, glutathione-S-transferase tag, or a maltose binding protein tag.  It is noted that tags such as glutathione-S-transferase tag, or a maltose binding protein tag comprise a protease cleavage site.  Therefore, a protein comprising any of these tags would comprise a cleavable peptide linker between the tag and the protein of interest. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a calmodulin tag, a FLAG tag, an HA tag, a c-Myc tag, a polyglutamate (Glu-Glu) tag, a SBP tag, a BCCP tag, glutathione-S-transferase tag, or a maltose binding protein tag to the N- or C-terminus of the polypeptide of SEQ ID NO: 4.  A person of ordinary skill in the art is motivated to add any of these tags for the benefit of detecting and/or purifying the protein of SEQ ID NO: 4.  One of ordinary skill in the art has a reasonable expectation of success at adding any of these tags to the protein of SEQ ID NO: 4 because the molecular biology techniques required to add these tags are well known in the art as evidenced by Kimple et al. who teach that these tags are widely used for protein purification.   Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims  20-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, .
	The teachings of Gottschalk et al. and Wu have been discussed above and in prior Office actions.  Neither Gottschalk et al. nor Wu teach fluorescent tags. Zimmer teaches that green fluorescent protein (GFP) is a common tool used in molecular biology, medicine and cell biology (page 759, right column).  Zimmer teach the use of GFP as a tag for visualization and monitoring of the protein of interest and states that GFP fusion proteins have been the most common and successful application of GFP in biotechnology (page 770, left column, Fusion Tags).  Zimmer does not teach the protein of SEQ ID NO: 4.
	Claims 20-22 and 25 are directed in part to a protein that comprises the polypeptide of SEQ ID NO: 4 and a fluorescent tag, wherein the fluorescent tag is green fluorescent protein. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add GFP to the  N- or C-terminus of the polypeptide of SEQ ID NO: 4.  A person of ordinary skill in the art is motivated to add GFP for the benefit of detecting, visualizing or monitoring the protein of SEQ ID NO: 4.  One of ordinary skill in the art has a reasonable expectation of success at adding GFP to the protein of SEQ ID NO: 4 because the molecular biology techniques required to add GFP are well known in the art as evidenced by Zimmer who teaches that fusing GFP to a protein can be done using standard subcloning techniques and that GFP fusion proteins have been the most common and successful application of GFP.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 27, 2022